[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                                                                              FILED
                         -------------------------------------------U.S. COURT OF APPEALS
                                      No. 07-10977                    ELEVENTH CIRCUIT
                                                                          March 31, 2008
                                Non-Argument Calendar
                        -------------------------------------------- THOMAS K. KAHN
                                                                             CLERK
                       D.C. Docket No. 06-61597-CV-CMA

VIVIAN GONCZI,
on behalf of herself and others similarly situated,

                                                             Plaintiff-Appellant,
      versus

COUNTRYWIDE HOME LOANS, INC.,
d.b.a. America’s Wholesale Lender,

                                                             Defendant-Appellee.

                         ----------------------------------------
                                     No. 07-10981
                              Non-Argument Calendar
                         ----------------------------------------
                       D. C. Docket No. 06-61593-CV-CMA

PAUL FABRE,
CLAIR MILIEN,
on behalf of themselves and all others similiarly
situated,

                                                             Plaintiffs-Appellants,

      versus
COUNTRYWIDE HOME LOANS, INC.,

                                                            Defendant-Appellee.

                       -----------------------------------------
                  Appeals from the United States District Court
                      for the Southern District of Florida
                       -----------------------------------------

                                (March 31, 2008)

Before EDMONDSON, Chief Judge, BIRCH and PRYOR, Circuit Judges.

PER CURIAM:

      Plaintiffs-Appellants appeal the grant of Defendant-Appellee Countrywide

Home Loans, Inc’s motion to dismiss Plaintiffs complaint, brought pursuant to

Fed.R.Civ.P. 12(b)(1) and (6), based on Plaintiffs’ lack of standing to maintain

this suit. No reversible error has been shown; we affirm.

      In the complaint, Plaintiffs sought to recover -- on behalf of themselves and

all others similarly situated -- document preparation fees charged by Defendant for

the services of clerical personnel in the preparation of documents for the issuance

of mortgage loans. According to the complaint, Florida law prohibits Defendant

from charging fees for document preparation services performed by clerical

personnel not licensed to practice law. Plaintiffs sought the return of document

preparation fees paid, along with other relief, in a two-count complaint for money

had and received and for unjust enrichment. The district court determined that

                                         2
Plaintiffs lacked standing to maintain this action: only the Florida Supreme Court

has jurisdiction to determine whether the alleged acts constitute the unauthorized

practice of law. We agree.

       The important case on this issue is Dade-Commonwealth Title Insurance

Co. v. North Dade Bar Ass’n, 152 So.2d 723 (Fla. 1963). The plaintiffs in Dade-

Commonwealth alleged that defendants charged for the preparation by non-

lawyers of legal documents used in real estate transfers and mortgages; the

plaintiffs sought a declaration that such acts constituted practicing law without a

license. The Florida Supreme Court determined, id. at 726, that the Dade-

Commonwealth plaintiffs were not authorized to bring suit: the Florida

Constitution grants the Florida Supreme Court “exclusive jurisdiction to regulate

the admission of persons to the practice of law and the discipline of persons

admitted.” Fla. Const. art. V, § 15.1 Under the Florida Constitution, the Florida

Supreme Court is vested with exclusive jurisdiction over the admission to practice

law, the discipline of those admitted, and the prohibition of practice by persons not

members of the Florida Bar. Id. Dade-Commonwealth determined that allowing

other courts the power to prevent the unauthorized practice of law would “ignore

the word ‘exclusive’ in the relevant Constitutional provision.” 152 So.2d at 726.

   1
    At the time of the Dade-Commonwealth decision, this language (with minor modification)
appeared in Fla. Const. art.V, § 23.

                                            3
      Based on this exclusive jurisdiction, the Florida Supreme Court has

delegated its authority over the investigation and prohibition of the unlicensed

practice to the Florida Bar. See State v. Palmer, 791 So.2d 1181, 1186 (Fla. DCA

2001). Rule 10-1.2 of the Rules Regulating the Florida Bar empowers the Florida

Bar – acting as the official arm of the Florida Supreme Court – to initiate

proceedings on the unauthorized practice of law. No private right of action exists

for individuals to pursue an unauthorized-practice-of-law claim in the first

instance; persons are limited to calling an infraction or misdeed to the Supreme

Court’s attention through appropriate channels. Dade-Commonwealth, 152 So.2d

at 727.

      As the district court set out, Florida courts have applied Dade-

Commonwealth consistently to preserve the exclusive jurisdiction of the Florida

Supreme Court to prevent the unauthorized practice of law. Plaintiffs seek to

distinguish Dade-Commonwealth and its progeny by observing that injunctive

relief is different than the disgorgement relief sought in their complaint.

Injunctive relief is a form of equitable relief other than the equitable relief sought

by Plaintiffs in this case. What we fail to see is how that distinction supports a

different result. Imposing an “injunctive relief” limitation on the exclusivity of the

Supreme Court’s jurisdiction over these matters is unsupported in the caselaw and


                                           4
would foster the very “confusion, if not chaos” from independent proceedings that

the Supreme Court eschewed in Dade-Commonwealth. Id. at 726.

      Plaintiffs point to one Florida case and to language taken out of context

from Rule 10-7.1(d)(3) of the Rules Regulating the Florida Bar in Plaintiffs’

attempt to establish an exception to the dictates of Dade-Commonwealth. In Vista

Designs, Inc. v. Silverman, 774 So.2d 884, 887-88 (Fla. DCA 2001), the court

allowed – without addressing jurisdiction – a counterclaim to proceed for

restitution to recover fees paid to a lawyer unlicensed to practice law in Florida.

But no suggestion exists in Vista Designs that the court actually considered the

jurisdictional issue; we do not think the decision serves as much authority for the

exercise of jurisdiction in the instant case. See Pennhurst State School & Hosp. v.

Halderman, 104 S.Ct. 900, 918 (1984) (“‘when questions of jurisdiction have been

passed on in prior decisions sub silentio, this Court has never considered itself

bound when a subsequent case finally brings the jurisdictional issue before

us’”)(quoting Hagans v. Lavine, 94 S.Ct. 1372, 1377 n.5 (1974); Main Drug, Inc.

v. Aetna U.S. Healthcare, Inc., 475 F.3d 1228, 1231 (11th Cir. 2007) (“it is well-

established circuit law that we are not bound by a prior decision’s sub silentio

treatment of a jurisdictional question” (internal quotation omitted); State v.




                                          5
DuBose, 128 So. 4, 6 (Fla. 1930) (“no decision is authority on any question not

raised and considered, although it may be involved in the facts of the case”).

      Plaintiffs’ Rule 10-7.1(d)(3) based argument – raised for the first time on

appeal – also fails to establish a general private right of action to sue for the

unauthorized practice of law. Rule10-7.1 addresses complaints for injunctive

relief filed by the Florida Bar; and Rule 10-7.1(c) addresses proceedings before a

referee in the context of the investigation and prosecution of the unlicensed

practice of law. Under Rule 10-7.1(d)(3), a referee in this kind of injunctive

proceeding is authorized to recommend that restitution be ordered. The language

which Plaintiffs seize out of context provides that “[n]othing in this section [10-

7.1(d)(3)] shall preclude an individual from seeking redress through civil

proceedings to recover fees or other damages.” This quoted language creates no

right of action; it merely affirms that the grant of authority to the referee to

recommend restitution in an injunction proceeding instituted by the Florida Bar

defeats no otherwise existing avenue of redress. Nothing in Rule 10-7.1 bars a

civil proceeding against an individual who has been found by the Supreme Court

to have engaged in the unauthorized practice of law.

      Appellants’ complaint was due to be dismissed.

      AFFIRMED.


                                           6